DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 6/2/21.
Claims 1-2, 5-12, 15, 22-32, and 34 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., Pub. No. US 2019/0132103, (“Yang”) in view of Mochizuki et al., US 2018/0213530, (“Mochizuki”), newly cited, or alternatively, Applicant’s Admitted Prior Art, (“AAPA”), newly cited.

Yang teaches the claimed limitations “A method of operation of a User Equipment device, UE, in a wireless system, comprising: 
performing uplink Listen-Before-Talk, LBT, on one or more candidate carriers (unlicensed carrier) for switched carrier Sounding Reference Signal, SRS, transmission (Fig. 1, step 101; see also, paragraph nos. [0180] and [0181] and the abstract); and 
performing a switched carrier SRS transmission on at least one candidate carrier of the one or more candidate carriers that is determined to be available as a result of performing the uplink LBT on the one or more candidate carriers; (Fig. 1, step 102; see also, paragraph nos. [0182], “when the contention for the right to use … is successful … SRS … is sent on the unlicensed carrier” and the abstract)
wherein performing the switched carrier SRS transmission on the at least one candidate carrier comprises performing the switched carrier SRS transmission on the at least one candidate carrier in accordance with an SRS transmission multiplexing configuration for a respective group of UEs (e.g., UE1 shown in Fig. 11) such that the switched carrier SRS transmission on the at least one candidate carrier is multiplexed with uplink transmissions of another group of UEs (e.g., UE2 shown in Fig. 11) on the same at least one candidate carrier” (see, e.g., Fig. 11 and its respective written description which discloses the multiplexing of SRSs transmitted by UEs, UE1 and UE2, 
The broadly recited limitation “switched carrier” is disclosed by Yang since it discloses a LAA system (see paragraph nos. [0006], [0431]) in which the licensed and unlicensed carriers are used for data transmission.  Therefore, Yang teaches a “switched carrier SRS transmission” since it teaches a LAA system which uses a licensed carrier to transmit data, SRS, etc. and then uses (i.e., switches to) an unlicensed carrier to transmit an SRS after a LBT operation.  Since the data transmission is “switched” from the licensed carrier to the unlicensed carrier when using the unlicensed carrier, Yang teaches “switched carrier SRS transmission” which is entirely consistent with applicant’s Fig. 8 under the broadest reasonable interpretation (BRI) standard.
Yang does not teach the newly added limitation “and in a same symbol location” as now recited in claim 34.  Yang teaches (e.g., in Fig. 11) that the SRS transmissions of UE1 and UE2 are in different symbol locations within a subframe.
Mochizuki teaches in Fig. 29 and paragraph no. 0551 that the SRS transmissions of a legacy UE and a LR-UE are in the same symbol location (last symbol of slot #1) and multiplexed on the same carrier.
Alternatively, the AAPA teaches that the SRS transmissions of UE1 and UE2 are multiplexed onto a same symbol location (last symbol of a subframe) on a same carrier, 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Yang by incorporating the teachings of Mochizuki or AAPA to enable the SRS transmissions of the different UEs to coexist on the same symbol location, as suggested by Mochizuki in paragraph no. 0551.  Furthermore, it would have been obvious to reduce the latency of the SRS transmission of the second UE, thereby allowing the second UE to improve its communications with the network.
Allowable Subject Matter
Claims 1-2, 5-12, 15, 22-32 are allowed.
Independent claims 1 and 15 are allowable for reasons of record (see the Final OA dated 10/13/20, pages 13-14) and as reiterated herein.
Regarding independent claims 1 and 15, the prior art of record does not teach or suggest the claimed limitations “after performing the switched carrier SRS transmission on the candidate carrier: 
performing the uplink LBT on the one or more carriers, a result of the uplink LBT on the one or more carriers being that the one or more carriers are available; and 
resuming the uplink transmission after performing the switched carrier SRS transmission and upon the result of the uplink LBT on the one or more carriers being 
The remaining dependent claims are allowable at least in view of their dependence from their respective parent independent claims.
	Yang is the closest prior art of record, and Yang teaches performing listen before talk on an unlicensed carrier and if the unlicensed carrier is available, performing an SRS transmission on the unlicensed carrier by a UE. However, Yang does not teach or suggest the claim limitations of claims 1 and 15 as identified above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414